Citation Nr: 0514579	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's death was incurred under circumstances 
that prevent payment of VA benefits to the appellant based on 
that death.  


REPRESENTATION

Appellant represented by:	Adonis J. Basa, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1988.  He was murdered in July 1988.  The appellant is the 
widow of the veteran.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which found 
that the appellant intentionally and wrongfully caused the 
death of the veteran. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran was murdered on July [redacted], 1988; the cause of 
death was cardiorespiratory arrest; the antecedent cause was 
a gunshot wound.  

3.  The preponderance of the evidence shows that the 
appellant intentionally and wrongfully caused the death of 
her husband.  





CONCLUSION OF LAW

The veteran's death was incurred under circumstances that 
prevent payment of VA payments to the appellant based on that 
death.  38 C.F.R. § 3.11 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA is not 
required to provide assistance to a claimant if, as in this 
case, "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(2) (West 2002).  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Because the law, not the 
evidence, controls the outcome of this appeal, further 
expenditure of VA's resources is not warranted, and there is 
no prejudice to the appellant in proceeding to consider the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The appellant has submitted testimony in written 
correspondence and during a May 2003 hearing at the RO.  The 
Board will address her contentions together for the sake of 
clarity.  She contends that she has status as the veteran's 
surviving spouse for purposes of receiving VA dependency and 
indemnity compensation.  She maintains that she did not have 
her late husband killed, and confessed to having done so only 
because of police coercion.  She states that she has never 
been charged in any court for any participation in her 
husband's murder.  

The claims file contains a copy of the September 1989 Report 
of Investigation (Report) by the Air Force Office of Special 
Investigation (AOFSI).  In addition, the claims file contains 
1988 reports by the Angeles City Police Investigation 
Division (PID) and a March 1990 VA field Examination Report.

The evidence before the Board shows that in October 1985, the 
appellant refused to divorce the veteran, who was upset over 
her relationship with another man.  He and the appellant 
eventually separated.  He continued to support her 
financially.  He was planning to go the United States in 
August 1988 to obtain a divorce from her.  

The veteran was shot on July [redacted], 1988, in Angeles City, while 
walking his dogs.  There were no witnesses.  At the time of 
his death, he was living with his ten-year old son and his 
girlfriend.  The veteran and the claimant had not lived 
together for some years.  

An August 1988 DD Form 1300, Report of Casualty, provides 
that the cause of the veteran's death was cardiorespiratory 
arrest; the antecedent cause was a gunshot wound.  The form 
notes that there was possible involvement in the 
circumstances of the veteran's death by his spouse, the 
appellant in the case before the Board.  

The appellant initially submitted a claim for VA death 
benefits in June 1989.  VA stopped action on her claim when a 
VA field examiner was unable to locate her.  The appellant 
submitted another claim for VA death benefits in January 
2002.  

The veteran's girlfriend testified that on several occasions 
the appellant had threatened to have him killed.  A police 
officer stated that he had been involved with the appellant 
in a relationship, and she had asked him if he knew anyone 
who could kill her husband.  The police officer stated that 
his affair with the appellant ended when she told him she had 
a new boyfriend, a soldier in the Philippine Constabulary 
(PC).  

The appellant originally denied any involvement in the 
veteran's death, and denied knowing any police officers or PC 
soldiers.  A piece of paper with the name and address of the 
PC soldier was found in her purse.  The appellant was 
considered deceptive while answering certain questions under 
polygraph, related to the murder of her husband.  The 
appellant eventually confessed to having the PC solider, who 
she said was her lover, to kill her husband.  She also 
admitted to knowing the police officer and having had a 
relationship with him.  She believed that the PC soldier was 
the one who killed her husband.  She stated that two contacts 
of the PC soldier, known as "P" and "B" later took a 
refrigerator as down payment for the killing.  She later 
recanted this confession in August 1988 on the advice of her 
counsel.

In a statement, the PC soldier contradicted an earlier 
statement he had made and admitted to having been in a 
relationship with the appellant.  He denied killing her 
husband.  He stated that the appellant herself had arranged 
to have her husband killed by "P" and "B".  The PC soldier 
later recanted his statements on the advice of his counsel.

There is evidence that the appellant met "P" and "B" 
several times.  

After the claimant and the PC soldier recanted their 
statements, the charges against them were dismissed due to 
lack of prima facie evidence.  An anonymous member of the 
Angeles City PID asserted that the chief of the PID was 
dating the appellant and had no interest in resolving the 
case.  

The relevant VA regulation provides that any person who has 
intentionally and wrongfully caused the death of another 
person is not entitled to pension, compensation, or 
dependency and indemnity compensation or increased pension, 
compensation or dependency and indemnity compensation by 
reason of such death.  For the purpose of this section, the 
term dependency and indemnity compensation includes benefits 
at dependency and indemnity compensation rates paid under 
38 U.S.C.A. § 1318.  38 C.F.R. § 3.11.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence shows that the 
veteran's death was incurred under circumstances that prevent 
payment of VA payments to the appellant based on that death.  
The evidence shows that the appellant intentionally and 
wrongfully caused the death of her husband.  Id.  In addition 
to the recanted confessions from the appellant and the PC 
soldier, the evidence shows that she was angry at the veteran 
for living with another woman.  The appellant had financial 
motives as well: the impending divorce would result in a loss 
of income for her, while VA death benefits paid on the behalf 
of her late husband would result in financial gain.  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board finds 
that the veteran's death was incurred under circumstances 
that prevent payment of VA payments to the appellant based on 
that death.  


ORDER

The veteran's death was incurred under circumstances that 
prevent payment of VA benefits to the appellant based on that 
death.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


